DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the amendment to address the objections to claims 71-83 because of an informality. The prior rejections have been withdrawn.

	The Examiner acknowledges the amendments to address the rejections to claims  under 35 U.S.C. 112(b). Claim 77 has been canceled. The prior 112(b) rejections are withdrawn.

	The Examiner acknowledges the amendments to address the rejections to claims 70-76 under 35 U.S.C. 102(a)(1). The prior 112(a)(1) rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Preston Smirman on 7/25/2022.
The application has been amended as follows: 
70. An apparatus for blasting comprising a blasting medium storage means and a distribution block for receiving a blasting medium, a pressure medium and a liquid medium, said distribution block having an outlet connectable with at least one distributing means, said apparatus configured and controlled to comprise:
	a first operating mode wherein via the outlet of the distribution block the blasting  medium alone, is distributed by the pressure medium;
	a second operating mode wherein via the outlet of the distribution block the blasting medium with the liquid medium are distributed by the pressure medium; and
	a third operating mode wherein via the outlet of the distribution block the pressure medium is distributed alone;
	wherein the distribution block comprises a chamber downstream of a control valve and communicating with said control valve and wherein a first inlet for entry of the pressure medium and a second inlet for entry of the blasting medium are defined in the chamber;
	wherein the distribution block comprises a coupling element rigidly connected with the chamber and provided with a third inlet for entry of the liquid medium within the distribution block and wherein the coupling element comprises a substantially tubular body that is provided on a lateral wall of the coupling element with the third inlet defining a liquid well ingress into the distribution block; 
	wherein the coupling element comprises a plurality of internal jets parallel to a direction of flow of the pressure medium and communicating with the liquid well ingress, to inject the liquid medium into the distribution block parallel and in the same direction to the flow of the pressure medium;
	wherein the third operating mode is capable of being performed in passing from the
second operating mode to the first operating mode;
	wherein the apparatus is configured to comprise a further operating mode wherein via the outlet of the distribution block the liquid medium alone, is distributed by the pressure medium;
	wherein the blasting medium storage means is connected with the distribution block by the control valve.


71. (Canceled)

72. The apparatus as claimed in claim 70 [[71]], wherein the first inlet is located upstream of the second inlet and the third inlet.

73. The apparatus as claimed in claim 72, wherein the third inlet is located downstream of the first inlet and the second inlet.

74. (Canceled)

75. (Canceled)

76. (Canceled)

77. (Canceled)

78. The apparatus as claimed in claim 73 [[77]], wherein the apparatus comprises a compressor configured to provide [[a]] the pressure medium within the distribution block.

79. The apparatus as claimed in claim 78, further comprising an external compressor operably associated with the apparatus.

80. The apparatus as claimed in claim 79, wherein the apparatus is configured so that, in the first operating mode, the blasting medium is mixed with the pressure medium within the distribution block and in the second operating mode, the blasting medium is mixed with the pressure medium and with the liquid medium within the distribution block.

81. (Canceled)

82. (Canceled)

83. The apparatus as claimed in claim 80 [[82]], wherein the apparatus further comprises a control panel provided with input means for selecting the operating mode of the apparatus itself.

84. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose “wherein the distribution block comprises a chamber downstream of a control valve and communication with said control valve and wherein a first inlet for entry of the pressure medium and a second inlet for entry of the blasting medium are defined in the chamber; wherein the distribution block comprises a coupling element rigidly connected with the chamber and provided with a third inlet for entry of the liquid medium within the distribution block and wherein the coupling element comprises a substantially tubular body that is provided on a lateral wall of the coupling element with the third inlet defining a liquid well ingress into the distribution block; wherein the coupling element comprises a plurality of internal jets parallel to a direction of flow of the pressure medium and communicating with the liquid well ingress, to inject the liquid medium into the distribution block parallel and in the same direction to the flow of the pressure medium” in combination with all other limitations disclosed in the independent claim. 
	The closest prior art of record Woodson (US4821467) discloses an apparatus for blasting comprising a blasting medium storage means and a distribution block for receiving a blasting medium, a pressure medium, and a liquid medium, said distribution block having an outlet connectable with at least one distributing means, said apparatus configured and controlled to comprise: a first operating mode wherein via the outlet of the distribution block the blasting medium alone, is distributed by the pressure medium; a second operating mode wherein via the outlet of the distribution block the blasting medium with the liquid medium are distributed by the pressure medium; and a third operating mode wherein via the outlet of the distribution block the pressure medium is distributed alone wherein the distribution block comprises a first inlet for the entry of the pressure medium, a second inlet for the entry of the blasting medium and a third inlet for the liquid medium; wherein the third operating mode is capable of being performed in passing from the second operating mode to the first operating mode; wherein the apparatus is configured to comprise a further operating mode wherein via the outlet of the distribution block the liquid medium alone, is distributed by the pressure medium; wherein the blasting storage means is connected with the distribution block by a control valve.
Claims 72-73, 78-80, and 83 are allowed as being dependent from allowed claim 70.
This application is in condition for allowance except for the presence of claim 84 directed to an invention nonelected without traverse. Accordingly, claim 84 been canceled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOEL D CRANDALL/Examiner, Art Unit 3723